DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear if the “housing” recited at line 2 is the same as the “housing” recited at line 7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2018/012682) in view of Gardiner et al. and Hunt et al.
	There is disclosed in Kim ‘682 a coffee maker, comprising: a base 110 disposed on a cylindrical housing 120; a drive mechanism 150 disposed to partially pass through the base; a movement unit 130 coupled to the drive mechanism; a lower portion 132 of the movement unit, the lower portion forming a pressing portion; a coffee extraction portion 140, the extraction portion closing a bottom of the cylindrical housing wherein a space is formed between the pressing portion and the coffee extraction portion; a pair of left and right drive mechanisms 150, each of the drive mechanisms comprising a cam part 151a and an operating lever 151 formed to extend outward from a side of the cam part, and a curved support strip 152 protruding from a body of the operating lever; a plurality of links 153 connected from the support strip and to the movement unit; wherein the left and right operating levers are pressed downward and the movement unit is moved to a lower portion of the housing, and when the left and right operating levers are pulled upward the movement unit is moved to an upper position of the housing.

	Hunt discloses left and right drive mechanisms, each of which comprises a cam part 11, 13 configured such that a plurality of teeth are formed on part of a circular arc and an operating lever 6, 7 is formed to extend outward from a side of the cam part opposite the teeth, wherein the left and right drive mechanisms are disposed with the teeth thereof engaged with each other, and a movement unit (pressing portion) 22 is moved by operation of the levers.
	It would have been obvious to one skilled in the art to modify the cylindrical housing of Kim with that taught in Gardiner, in order to allow a user to view the brewing process.
	It would have been obvious to one skilled in the art to substitute the drive mechanism cam parts of Kim with the cam parts disclosed in Hunt, in order to increase the force multiplication factor of the pressing portion upon a coffee production material within the housing.
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Samso Besora and Verna are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761